Citation Nr: 0615608	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  98-12 288A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bowel disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1995, which denied service connection for "loose 
stools and digestive problems as due to an undiagnosed 
illness."  In a decision dated March 13, 2000, the Board 
denied the appeal.  In a decision to be issued simultaneously 
with the instant decision, the Board VACATED the March 13, 
2000 Board decision, on the grounds that the veteran was 
denied his due process rights at the time of that decision.

The Board will now issue this decision in place of the 
vacated March 13, 2000 Board decision.


FINDINGS OF FACT

1.	A March 2000 Board decision denying service connection 
for a bowel disorder was vacated by the Board in May 2006. 

2.	By a rating action dated in January 2004, the RO granted 
service connection for a bowel disorder, diagnosed as 
irritable bowel syndrome.  

3.	The issue of service connection for a bowel disorder has 
been rendered moot by the RO's grant of service connection 
for irritable bowel syndrome.







CONCLUSION OF LAW

As the benefit sought on appeal, service connection for 
irritable bowel syndrome, has been granted by the RO, there 
remains no justiciable case or controversy as to this issue 
before the Board at this time. 38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

As discussed above, the Board, in a separate decision, has 
now vacated the March 13, 2000, Board decision denying 
service connection for a bowel disorder; thus, that appeal 
remains open.  

However, in the meantime, in a January 2004 rating decision, 
the RO granted service connection for irritable bowel 
syndrome, based on a new claim.  Hence, since service 
connection has been granted by the RO, no justiciable case or 
controversy regarding the issue of service connection for 
irritable bowel syndrome remains.  (The separate appeal, from 
the RO's January 2004 rating decision, of the issue of the 
effective date of service connection, is addressed in a 
separate decision to be released simultaneously with the 
instant decision.)  Thus, no allegation of error of fact or 
law in the determination denying service connection remains.  
For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 
20.1405(g) (2005).  




ORDER

The appeal is dismissed.



		
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


